BRITT, Judge.
By its first assignment of error, defendant contends the court erred in making certain findings of fact. We find no merit • in the assignment. It is well settled that the court’s findings of fact are conclusive if supported by any competent evidence even though there is evidence to the contrary that would support different findings. 1 Strong, N. C. Index 2d, Appeal and Error, § 57, p. 223. A summation of the testimony here would serve no useful purpose; it suffices to say that we have reviewed the evidence and conclude that it supports the findings of fact.
By its second assignment of error, defendant contends the court erred in its conclusions of law and particularly in concluding that plaintiff is a congregational church in respect to its property, that a meeting of the congregation would be necessary to authorize a conveyance of the church property, and that the trustees did not have authority to execute the deed to defendant. We find the assignment without merit.
G.S. 61-4 provides in pertinent part: “The trustees of any religious body may mortgage or sell and convey in fee simple any land owned by such body, when directed so to do by such church, congregation, society or denomination, or its committee, board or body having charge of its finances, . ... ”
The threshold question confronting the trial court in the instant case was who constituted the governing body of plaintiff church. See Atkins v. Walker, 284 N.C. 306, 319, 200 S.E. 2d 641 (1973). On sufficient evidence, the court found that “the affairs of the plaintiff church are conducted by the congregation.” We think this was tantamount to a finding that the congregation was plaintiff’s governing body; therefore, the court’s conclusions of law were proper in the absence of a finding that the congregation had empowered a subordinate group to convey its real property.
*130Defendant argues, inter alia, that plaintiff ratified the action of its trustees in executing the 1946 deed. While there was some evidence tending to show ratification, defendant made no request that the court find facts relating to ratification and noted no exception to the failure of the court to find such facts. That being true, the question of ratification is not presented on appeal. 1 Strong, N. C. Index 2d, Appeal and Error, § 28, p. 159.
By its third assignment of error, defendant contends the court erred in signing the judgment. This assignment presents the question of whether error of law appears on the face of the record, which includes whether the facts found or admitted support the judgment and whether the judgment is regular in form. Ibid, § 26, pp. 152-53. We hold that no error of law appears on the face of the record, the facts found or admitted support the judgment, and the judgment is regular in form.
For the reasons stated, the judgment appealed from is
Affirmed.
Judges Hedrick and Martin concur.